                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


APOLONIO de JESUS                             )
VALDEZ HERNANDEZ,                             )
                                              )
                        Petitioner,           )
                                              )
v.                                            )         Case No. CIV-19-572-PRW
                                              )
RALPH HANSON, JR., et al.,                    )
                                              )
                        Respondents.          )


              ORDER ADOPTING REPORT AND RECOMMENDATION

         On August 30, 2019, United States Magistrate Judge Shon T. Erwin issued a Report

and Recommendation (Dkt. 9) in this matter recommending that the Court dismiss this

action on filing. Petitioner was advised of his right to file an objection to the Report and

Recommendation on or before September 16, 2019,1 but no objection has been filed. Thus,

Petitioner has waived further review of the issues addressed in the Report and

Recommendation (Dkt. 9).2

         Upon de novo review, the Court ADOPTS the Report and Recommendation (Dkt.

9) issued by the Magistrate Judge on August 30, 2019, and DISMISSES this action.




1
    R. & R. (Dkt. 9) at 6.
2
 Olivera v. Cate, No. 5:14-cv-00162-D, 2016 WL 1436694, at *1 (W.D. Okla. Apr. 11,
2016) (citing Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); United States v.
2121 E. 30th Street, 73 F.3d 1057, 1060 (10th Cir. 1996)).

                                             1
IT IS SO ORDERED this 28th day of October, 2019.




                                2
